DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s RCE filed 1/21/2022 is acknowledged.  The Amendment filed 1/3/2022 is entered.
Claims 1, 9, 17, and 19 have been amended.
Claims 1-20 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (USP 9578558B2), hereafter Seo, in view of Kim et al. (USP 10136369B2), hereafter Kim.

Regarding claims 1 and 9,
Seo discloses a method by a first base station (Fig. 12, macro eNB) in a heterogeneous network wireless communication system including the first base station and a second base station (Fig. 12, pico eNB), the first base station comprising a transceiver and at least one processor (Fig. 13; tranceiver 1313, processor 1315).
i.e. Fig. 12, Col. 12-13, lines 65-16; first configuration with RSRP difference threshold of 6 dB).
Seo further shows the first base station transceiver and processor receiving the first measurement report from a UE among the plurality of UEs based on the first configuration message (i.e. Fig. 7, 701), transmitting a second configuration message including second information on a second offset value to trigger a transmission of a second measurement report, to the UE (i.e. Fig. 7, 704; Fig. 12, Col. 13, lines 7-10; adjusting of RSRP difference threshold to 9 dB) and receiving the second measurement report from the UE, based on the second configuration message (i.e. Fig. 7, 701 iteration based on new RSRP threshold; Col. 14, lines 6-40), wherein interference cancellation operation for the UE is performed based on a reception of the first measurement report, and the operation is stopped based on reception of the second measurement report (Col. 15, lines 23-62; eICIC limitedly applied based on reported CP length/adjusted RSRP threshold/subframe boundary matching/etc.).
Seo does not expressly disclose performing interference cancellation based on the first report associated with the first offset value and stopping cancellation based on second report being associated with the second offset value.
Kim discloses an analogous method and apparatus for carrying out measurement report in wireless communication system (Title) including performing interference cancellation (i.e. Col. 15, Table 4: triggering entering condition) based i.e. Col. 15, Table 4: triggering leaving condition) based on second measurement report being associated with the second offset value (Fig. 7-12; Col. 15-18 and Table 4; ICIC between CoMP clusters includes triggering entering & leaving conditions based on measurement reports of frequency-specific and cell-specific offset values).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Seo by performing interference cancellation based on the first measurement report associated with the first offset value and stopping cancellation based on second measurement report being associated with the second offset value, as shown by Kim, thereby enabling increasing accuracy and flexibility of network resource management.

Regarding claims 17 and 19,
Seo discloses a method of a user equipment (UE) comprising a transceiver and at least one processor (Fig. 13, transceiver 1325, processor 1323) for performing a measurement report in a heterogeneous network wireless communication system including a first base station and a second base station, the UE configured to receive a first configuration message, including first information on a first offset value to trigger a transmission of a first measurement report, from the first base station (i.e. Fig. 12, Col. 12-13, lines 65-16; first configuration with RSRP difference threshold of 6 dB). 
Seo further the UE processor configured to transmit the first measurement report to the first base station based on the first configuration message (i.e. Fig. 7, 701), receive a second configuration message including second information on a second i.e. Fig. 7, 704; Fig. 12, Col. 13, lines 7-10; adjusting of RSRP difference threshold to 9 dB), and transmit the second measurement report to the first base station based on the second configuration message (i.e. Fig. 7, 701 iteration based on new RSRP threshold; Col. 14, lines 6-40), wherein interference cancellation operation for the UE is performed based on a reception of the first measurement report, and the operation is stopped based on reception of the second measurement report (Col. 15, lines 23-62; eICIC limitedly applied based on reported CP length/adjusted RSRP threshold/subframe boundary matching/etc.).
Seo does not expressly disclose performing interference cancellation based on the first report associated with the first offset value and stopping cancellation based on second report being associated with the second offset value.
Kim discloses an analogous method and apparatus for carrying out measurement report in wireless communication system (Title) including performing interference cancellation (i.e. Col. 15, Table 4: triggering entering condition) based on the first measurement report associated with the first offset value and stopping cancellation (i.e. Col. 15, Table 4: triggering leaving condition) based on second measurement report being associated with the second offset value (Fig. 7-12; Col. 15-18 and Table 4; ICIC between CoMP clusters includes triggering entering & leaving conditions based on measurement reports of frequency-specific and cell-specific offset values).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Seo by performing interference cancellation based on the first measurement report associated with the first offset value and stopping cancellation based on second measurement report being associated with the second offset value, as shown by Kim, thereby enabling increasing accuracy and flexibility of network resource management.


Allowable Subject Matter
3.	Claims 2-8, 10-16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
4.	Applicant’s arguments with respect to pending claims have been considered but are moot because the new ground of rejection relies on the Kim reference for any teaching or matter specifically challenged in the argument.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477